Exhibit 10.3
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION (TOGETHER, THE
“SECURITIES LAWS”) AND MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE
TRANSFERRED OR ENCUMBERED IN THE ABSENCE OF COMPLIANCE WITH SUCH SECURITIES LAWS
AND UNTIL THE COMPANY SHALL HAVE RECEIVED FROM COUNSEL ACCEPTABLE TO IT A
WRITTEN OPINION REASONABLY SATISFACTORY TO IT THAT THE PROPOSED DISPOSITION WILL
NOT VIOLATE ANY APPLICABLE SECURITIES LAWS.


SENIOR PROMISSORY NOTE
AND SECURITY AGREEMENT
 

 100,000.00   Miami, Florida    September 23, 2011

 
FOR VALUE RECEIVED, the undersigned CAR CHARGING GROUP, INC., a Nevada
corporation (the “Company” or “Maker”), promise(s) to pay to the order of Nathan
Low (the “Holder”), at such place as may be designated in writing by the Holder,
the principal sum of ONE HUNDRED THOUSAND DOLLARS ($100,000.00), with interest
thereon at the rate per annum (based on a 365-day year and charged on the basis
of actual days elapsed) equal to 10%.  All sums owing hereunder are payable in
lawful money of the United States of America, in immediately available
funds.  In no event will the rate of interest payable hereunder exceed the
maximum rate permitted by law.


1. The outstanding principal balance of this Note (this “Note”), together with
all accrued and unpaid interest, shall be due and payable on the six (6) month
anniversary of the date of this Note (the “Maturity Date”).


2. Simultaneously with the execution of this Note, the Company shall issue to
Holder (i) 5,000 shares of restricted Common Stock, $0.001 par value and (ii) a
Common Stock Purchase Warrant (“Warrant”), in the form attached hereto as
Exhibit A, evidencing Holder’s right to purchase One Hundred Thousand (100,000)
shares of Common Stock of the Company.  Pursuant to the terms of the Warrant,
Holder shall have the right to exercise the Warrants at any time within seven
(7) years of the date of this Note at a purchase price of $3.00 per share.


3. The outstanding principal balance and all accrued interest payable to the
Holder hereunder may be prepaid at any time, without penalty or premium and
without the prior consent of the Holder.


4. For the purposes of this Note, each of the following events will constitute
an “Event of Default” under this Note:


a. The Maker fails to make any payment of Principal on the Maturity Date;


b. The Maker institutes a proceeding seeking relief as a debtor under the United
States Bankruptcy Code or any state insolvency law; or
 
 
1

--------------------------------------------------------------------------------

 
 
c. An order is entered in a proceeding under the United States Bankruptcy Code
or any state insolvency law declaring the Maker to be insolvent, or appointing a
receiver or similar official for substantially all the Maker's properties, and
either (i) the Maker consents to the entry of that order, or (ii) that order is
not dismissed within 90 days.


5. At any time that an Event of Default has occurred and is continuing for a
period of ten (10) Business Days from the date of such Event of Default, the
Holder may declare the entire remaining balance of the principal amount hereof,
together with all accrued unpaid interest hereunder, to be immediately due and
payable, at which time all such principal and interest will immediately become
due and payable, without demand, presentment, protest, notice of dishonor or
other diligence of any kind, all of which are waived by the Maker.


6. Upon Default, the Holder of this Note may employ an attorney to enforce the
Holder's rights and remedies and the maker, principal, surety, guarantor and
endorsers of this Note hereby agree to pay to Holder reasonable attorneys fees,
plus all other reasonable expenses incurred by the Holder in exercising any of
the Holder's rights and remedies upon Default. The rights and remedies of the
Holder as provided in this Note and any instrument securing this Note shall be
cumulative and may be pursued singly, successively, or together against the
property described herein and/or in any instrument securing this Note or any
other funds, property or security held by the holder for payment or security, in
the sole discretion of the holder. The failure to exercise any such right or
remedy shall not be a waiver or release or such rights or remedies or the right
to exercise any of them at another time.


7. The Maker hereby assigns, pledges, transfers and grants to the Holder a
continuing security interest in, and a lien upon the assets set forth on Exhibit
B hereto (collectively hereinafter referred to as the “Collateral”).  Maker
shall execute such documents as may be reasonably required by Holder to perfect
its security interest in the Collateral (including, without limitation, a
financing statement).  This Promissory Note shall create a continuing security
interest in the Collateral and shall (a) remain in full force and effect until
the payment in full of amounts due hereunder, (b) be binding upon the Maker and
its successors and assigns and (c) inure to the benefit of the Holder and its
successors, transferees and assigns.  In the Event of an uncured Default, Holder
shall have all of  the  rights  and remedies of a secured party under the
Uniform Commercial Code  as in  effect in the State of Florida.  Upon the
payment in full of amounts due hereunder, the security interest granted hereby
shall terminate and all rights to the Collateral shall revert to the
Maker.  Upon any such termination, the Holder will execute and deliver to the
Maker such documents as the Maker shall reasonably request to evidence such
termination.


8. All parties to this Note, including maker and any sureties, endorsers, or
guarantors hereby waive protest, presentment, notice of dishonor, and notice of
acceleration of maturity and agree to continue to remain bound for the payment
of principal, interest and all other sums due under this Note and any instrument
securing this Note notwithstanding any change or changes by way of release,
surrender, exchange, modification or substitution of any security for this Note
or by way of any extension or extensions of time for the payment of principal
and interest; and all such parties waive all and every kind of notice of such
change or changes and agree that the same may be made without notice or consent
of any of them.


9. This Note shall be construed and enforced in accordance with the laws of the
State of Florida, without regard to conflict of law principals.
 
 
2

--------------------------------------------------------------------------------

 
 
10. This Note contains or expressly incorporates by reference the entire
agreement of the parties with respect to the matters contemplated herein and
supersedes all prior negotiations or agreements, written or oral.  This Note
shall not be modified except by written instrument executed by all parties.  Any
reference to this Note includes any amendments, renewals or extensions now or
hereafter approved by the Holder and the Company in writing.


11. No recourse for the payment of any amount due under this Note, or for any
claim based hereon or otherwise in respect hereof, shall be had against any
member of the Maker or any incorporator, partner, shareholder, officer, member
or director, as such, past, present or future, of any such member.  Nothing
contained in this Paragraph shall be construed to limit the exercise or
enforcement, in accordance with the terms of this Note, of rights and remedies
against the Maker or the Collateral in connection with the transactions
contemplated hereby.




CAR CHARGING GROUP, INC.


By:                                                                           
Name:        Michael D Farkas
Title:          Chief Executive Officer
 
 
3

--------------------------------------------------------------------------------

 
 
Exhibit A


Warrant
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS WARRANT NOR
THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL
(WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.



 
Right to Purchase 100,000 shares of Common Stock of Car Charging Group, Inc.
(subject to adjustment as provided herein)



CLASS A COMMON STOCK PURCHASE WARRANT



No. CA - 5                   Issue Date: September 23, 2011

                                                                              
CAR CHARGING GROUP, INC., a corporation organized under the laws of the State of
Nevada (the “Company”), hereby certifies that, for value received, Nathan Low or
his assigns (the “Holder”), is entitled, subject to the terms set forth below,
to purchase from the Company at any time after the Issue Date until 5:00 p.m.,
E.S.T on September 22, 2018 (the “Expiration Date”), up to 100,000 fully paid
and nonassessable shares of Common Stock at a per share purchase price of $3.00.
The aforedescribed purchase price per share, as adjusted from time to time as
herein provided, is referred to herein as the “Purchase Price.” The number and
character of such shares of Common Stock and the Purchase Price are subject to
adjustment as provided herein. The Company may reduce the Purchase Price for
some or all of the Warrants, temporarily or permanently, provided such reduction
is made as to all outstanding Warrants for all Holders of such Warrants.


As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
(a)           The term “Company” shall mean Car Charging Group, Inc., a Nevada
corporation, and any corporation which shall succeed or assume the obligations
of Car Charging Group, Inc. hereunder.
 
(b)           The term “Common Stock” includes (i) the Company's Common Stock,
$0.001 par value per share, as authorized on the date hereof, and (ii) any other
securities into which or for which any of the securities described in (i) may be
converted or exchanged pursuant to a plan of recapitalization, reorganization,
merger, sale of assets or otherwise.
 
(c)           The term “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 4 herein or otherwise.
 
(d)           The term “Warrant Shares” shall mean the Common Stock issuable
upon exercise of this Warrant.
 
 
4

--------------------------------------------------------------------------------

 
 
1.           Exercise of Warrant.
 
1.1.           Number of Shares Issuable upon Exercise.  From and after the
first anniversary of the Issue Date through and including the Expiration Date,
the Holder hereof shall be entitled to receive, upon exercise of this Warrant in
whole in accordance with the terms of subsection 1.2 or upon exercise of this
Warrant in part in accordance with subsection 1.3, shares of Common Stock of the
Company, subject to adjustment pursuant to Section 4.
 
1.2.           Full Exercise.  This Warrant may be exercised in full by the
Holder hereof by delivery of an original or facsimile copy of the form of
subscription attached as Exhibit A hereto (the “Subscription Form”) duly
executed by such Holder and delivery within two days thereafter of payment, in
cash, wire transfer or by certified or official bank check payable to the order
of the Company, in the amount obtained by multiplying the number of shares of
Common Stock for which this Warrant is then exercisable by the Purchase Price
then in effect.  The original Warrant is not required to be surrendered to the
Company until it has been fully exercised.
 
1.3.           Partial Exercise.  This Warrant may be exercised in part (but not
for a fractional share) by delivery of a Subscription Form in the manner and at
the place provided in subsection 1.2 except that the amount payable by the
Holder on such partial exercise shall be the amount obtained by multiplying
(a) the number of whole shares of Common Stock designated by the Holder in the
Subscription Form by (b) the Purchase Price then in effect.  On any such partial
exercise provided the Holder has surrendered the original Warrant, the Company,
at its expense, will forthwith issue and deliver to or upon the order of the
Holder hereof a new Warrant of like tenor, in the name of the Holder hereof or
as such Holder (upon payment by such Holder of any applicable transfer taxes)
may request, the whole number of shares of Common Stock for which such Warrant
may still be exercised.
 
1.4.           Fair Market Value. Fair Market Value of a share of Common Stock
as of a particular date (the “Determination Date”) shall mean:
 
(a)           If the Company's Common Stock is traded on an exchange or is
quoted on the NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ
Capital Market, the New York Stock Exchange or the American Stock Exchange, LLC,
then the average of the closing sale prices of the Common Stock for the five (5)
Trading Days immediately prior to (but not including) the Determination Date;
 
(b)           If the Company's Common Stock is not traded on an exchange or on
the NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ Capital
Market, the New York Stock Exchange or the American Stock Exchange, Inc., but is
traded on the OTC Bulletin Board or in the over-the-counter market or Pink
Sheets, then the average of the closing bid and ask prices reported for the five
(5) Trading Days immediately prior to (but not including) the Determination
Date;
 
(c)           Except as provided in clause (d) below and Section 3.1, if the
Company's Common Stock is not publicly traded, then as the Holder and the
Company agree, or in the absence of such an agreement, by arbitration in
accordance with the rules then standing of the American Arbitration Association,
before a single arbitrator to be chosen from a panel of persons qualified by
education and training to pass on the matter to be decided; or
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           If the Determination Date is the date of a liquidation,
dissolution or winding up, or any event deemed to be a liquidation, dissolution
or winding up pursuant to the Company's charter, then all amounts to be payable
per share to holders of the Common Stock pursuant to the charter in the event of
such liquidation, dissolution or winding up, plus all other amounts to be
payable per share in respect of the Common Stock in liquidation under the
charter, assuming for the purposes of this clause (d) that all of the shares of
Common Stock then issuable upon exercise of all of the Warrants are outstanding
at the Determination Date.
 
1.5.           Company Acknowledgment. The Company will, at the time of the
exercise of the Warrant, upon the request of the Holder hereof, acknowledge in
writing its continuing obligation to afford to such Holder any rights to which
such Holder shall continue to be entitled after such exercise in accordance with
the provisions of this Warrant. If the Holder shall fail to make any such
request, such failure shall not affect the continuing obligation of the Company
to afford to such Holder any such rights.
 
1.6.           Delivery of Stock Certificates, etc. on Exercise. The Company
agrees that, provided the full purchase price listed in the Subscription Form is
received as specified in Section 1.2, the shares of Common Stock purchased upon
exercise of this Warrant shall be deemed to be issued to the Holder hereof as
the record owner of such shares as of the close of business on the date on which
delivery of a Subscription Form shall have occurred and payment made for such
shares as aforesaid. As soon as practicable after the exercise of this Warrant
in full or in part, and in any event within three (3) business days thereafter
(“Warrant Share Delivery Date”), the Company at its expense (including the
payment by it of any applicable issue taxes) will cause to be issued in the name
of and delivered to the Holder hereof, or as such Holder (upon payment by such
Holder of any applicable transfer taxes) may direct in compliance with
applicable securities laws, a certificate or certificates for the number of duly
and validly issued, fully paid and non-assessable shares of Common Stock (or
Other Securities) to which such Holder shall be entitled on such exercise, plus,
in lieu of any fractional share to which such Holder would otherwise be
entitled, cash equal to such fraction multiplied by the then Fair Market Value
of one full share of Common Stock, together with any other stock or other
securities and property (including cash, where applicable) to which such Holder
is entitled upon such exercise pursuant to Section 1 or otherwise.
 
2.           Call Conditions.  Subject to the provisions of this Section 2, if
at any time following the Issue Date, the closing price of the Common Stock for
each of the ten (10) consecutive trading days immediately prior to delivery of a
Call Notice (as defined below) is greater than 200% of the closing price per
share on the Issue Date (subject to equitable adjustment as a result of stock
splits, reverse stock splits or other adjustments to capitalization occurring
after the Issue Date), then the Company, in its sole discretion, may elect to
require the exercise of all (but not less than all) of the then unexercised
portion of this Warrant, on the date (the “Call Date”) that is the fifth (5th)
calendar day after written notice thereof (a “Call Notice”) is received by the
Holder. The Company covenants and agrees that it will honor all Exercise Notices
tendered through 5:30 P.M., New York City time, on the Call Date.  For purposes
of clarification, the exercise of this Warrant on a Call Date pursuant to a Call
Notice (or any other exercise hereunder) shall be done only by means of a cash
exercise.
 
 
6

--------------------------------------------------------------------------------

 
 
3.           Adjustment for Reorganization, Consolidation, Merger, etc.
 
3.1.           Fundamental Transaction.  If, at any time while this Warrant is
outstanding, (A) the Company effects any merger or  consolidation  of the
Company with or into another entity, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,  (C)
any tender offer or exchange offer (whether by the Company or another entity) is
completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, (D) the Company consummates a stock purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, or spin-off) with one or more persons or entities whereby such
other persons or entities acquire more than the 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by such other
persons or entities making or party to, or associated or affiliated with the
other persons or entities making or party to, such stock purchase agreement or
other business combination), (E) any "person" or "group" (as these terms are
used for purposes of Sections 13(d) and 14(d) of the 1934 Act) is or shall
become the "beneficial owner" (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of 50% of the aggregate Common Stock of the
Company, or (F) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a “Fundamental  Transaction”), then, upon any subsequent exercise of this
Warrant, the Holder shall have the right to receive, for each Warrant Share that
would have been issuable upon such exercise immediately prior to the occurrence
of such Fundamental Transaction, at the option of the Holder, (a) upon exercise
of this Warrant, the number of shares of Common Stock of the successor or
acquiring corporation or of the Company, if it is the surviving corporation, and
any additional consideration (the “Alternate Consideration”) receivable upon or
as a result of such reorganization, reclassification, merger,
consolidation or disposition of assets by a Holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
event or (b) if the Company is acquired in (1) a transaction where the
consideration paid to the holders of the Common Stock consists solely of cash,
(2) a “Rule 13e-3 transaction” as defined in Rule 13e-3 under the 1934 Act, or
(3) a transaction involving a person or entity not traded on a national
securities exchange, the Nasdaq Global Select Market, the Nasdaq Global Market
or the Nasdaq Capital Market, cash equal to the Black-Scholes Value. 
For purposes of any such exercise, the determination of the Purchase Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such fundamental Transaction, and the Company shall apportion the
Purchase Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the
Alternate Consideration.  If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such
Fundamental Transaction.  To the extent necessary to effectuate the
foregoing provisions, any successor to the Company or surviving entity in such
Fundamental Transaction shall issue to the Holder a new warrant consistent with
the foregoing provisions and evidencing the Holder's right to exercise such
warrant into Alternate Consideration.  The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this Section
3.1 and insuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.  “Black-Scholes Value” shall be determined in accordance with the
Black-Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
L.P. using (i) a price per share of Common Stock equal to the VWAP of the Common
Stock for the Trading Day immediately preceding the date of consummation of the
applicable Fundamental Transaction, (ii) a risk-free interest rate corresponding
to the U.S. Treasury rate for a period equal to the remaining term of this
Warrant as of the date of such request and (iii) an expected volatility equal to
the 100 day volatility obtained from the HVT function on Bloomberg L.P.
determined as of the Trading Day immediately following the public announcement
of the applicable Fundamental Transaction.


3.2.           Continuation of Terms.  Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any transfer) referred to in
this Section 3, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the Other Securities and property receivable
on the exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant as
provided in Section 4.  In the event this Warrant does not continue in full
force and effect after the consummation of the transaction described in this
Section 3, then only in such event will the Company's securities and property
(including cash, where applicable) receivable by the Holder of the Warrants be
delivered to the Trustee as contemplated by Section 3.2.
 
 
7

--------------------------------------------------------------------------------

 
 
3.3           Share Issuance.  Until the Expiration Date, if the Company shall
issue any Common Stock except for the Excepted Issuances (as defined below),
prior to the complete exercise of this Warrant for a consideration less than the
Purchase Price that would be in effect at the time of such issuance, then, and
thereafter successively upon each such issuance, the Purchase Price shall be
reduced to such other lower price for then outstanding Warrants.  For purposes
of this adjustment, the issuance of any security or debt instrument of the
Company carrying the right to convert such security or debt instrument into
Common Stock or of any warrant, right or option to purchase Common Stock shall
result in an adjustment to the Purchase Price upon the issuance of the
above-described security, debt instrument, warrant, right or option if such
issuance is at a price lower than the Purchase Price in effect upon such
issuance and again at any time upon any subsequent issuances of shares of Common
Stock upon exercise of such conversion or purchase rights if such issuance is at
a price lower than the Purchase Price in effect upon such issuance.  Common
Stock issued or issuable by the Company for no consideration will be deemed
issuable or to have been issued for $0.001 per share of Common Stock.  Upon any
reduction of the Purchase Price, the number of shares of Common Stock that the
Holder of this Warrant shall thereafter, on the exercise hereof, be entitled to
receive shall be adjusted to a number determined by multiplying the number of
shares of Common Stock that would otherwise (but for the provisions of this
Section 3.3) be issuable on such exercise by a fraction of which (a) the
numerator is the Purchase Price that would otherwise (but for the provisions of
this Section 3.3) be in effect, and (b) the denominator is the Purchase Price in
effect on the date of such exercise.
 
3.3.1           Excepted Issuance.  For purposes of this Warrant, the term
“Excepted Issuance” includes: (i) issuances of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose by a majority of the non-employee directors
established for such purpose, (ii) transactions with strategic industry or
operating partners of the Company involving the issuance of Common Stock or
securities convertible into Common Stock, or upon the exercise of warrants
related to the deal terms of the foregoing or (iii) issuance of restricted
stock, stock options or warrants to employees, officers or directors pursuant to
compensation arrangements approved by the Company’s Board of Directors.
 
4.           Extraordinary Events Regarding Common Stock.  In the event that the
Company shall (a) subdivide its outstanding shares of Common Stock or
(b) combine its outstanding shares of the Common Stock into a smaller number of
shares of the Common Stock, then, in each such event, the Purchase Price shall,
simultaneously with the happening of such event, be adjusted by multiplying the
then Purchase Price by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding immediately prior to such event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such event, and the product so obtained shall thereafter be
the Purchase Price then in effect. The Purchase Price, as so adjusted, shall be
readjusted in the same manner upon the happening of any successive event or
events described herein in this Section 4. The number of shares of Common Stock
that the Holder of this Warrant shall thereafter, on the exercise hereof, be
entitled to receive shall be adjusted to a number determined by multiplying the
number of shares of Common Stock that would otherwise (but for the provisions of
this Section 4) be issuable on such exercise by a fraction of which (a) the
numerator is the Purchase Price that would otherwise (but for the provisions of
this Section 4) be in effect, and (b) the denominator is the Purchase Price in
effect on the date of such exercise.
 
5.           Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of the Warrants, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of the Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (c) the Purchase Price
and the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant. The Company will forthwith
mail a copy of each such certificate to the Holder of the Warrant and any
Warrant Agent of the Company (appointed pursuant to Section 10 hereof).
 
 
8

--------------------------------------------------------------------------------

 
 
6.           Reservation of Stock, etc. Issuable on Exercise of Warrant;
Financial Statements.   The Company will at all times reserve and keep
available, solely for issuance and delivery on the exercise of the Warrants, all
shares of Common Stock (or Other Securities) from time to time issuable on the
exercise of the Warrant.
 
7.           Assignment; Exchange of Warrant.  Subject to compliance with
applicable securities laws, this Warrant, and the rights evidenced hereby, may
be transferred by any registered holder hereof (a “Transferor”). On the
surrender for exchange of this Warrant, with the Transferor's endorsement in the
form of Exhibit B attached hereto (the “Transferor Endorsement Form”) and
together with an opinion of counsel reasonably satisfactory to the Company that
the transfer of this Warrant will be in compliance with applicable securities
laws, the Company will issue and deliver to or on the order of the Transferor
thereof a new Warrant or Warrants of like tenor, in the name of the Transferor
and/or the transferee(s) specified in such Transferor Endorsement Form (each a
“Transferee”), calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock called for on the face or faces of the Warrant
so surrendered by the Transferor.
 
8.           Replacement of Warrant.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement or security reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense, twice only, will execute and deliver, in lieu thereof, a new Warrant of
like tenor.
 
9.           Maximum Exercise.  The Holder shall not be entitled to exercise
this Warrant on an exercise date, in connection with that number of shares of
Common Stock which would be in excess of the sum of (i) the number of shares of
Common Stock beneficially owned by the Holder and its affiliates on an exercise
date, and (ii) the number of shares of Common Stock issuable upon the exercise
of this Warrant with respect to which the determination of this limitation is
being made on an exercise date, which would result in beneficial ownership by
the Holder and its affiliates of more than 4.99% of the outstanding shares of
Common Stock on such date.  For the purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the 1934 Act and Rule 13d-3 thereunder.  Subject to the
foregoing, the Holder shall not be limited to aggregate exercises which would
result in the issuance of more than 4.99%.  The restriction described in this
paragraph may be waived, in whole or in part, upon sixty-one (61) days prior
notice from the Holder to the Company to increase such percentage to up to
9.99%, but not in excess of 9.99%.  The Holder may decide whether to convert a
Convertible Note or exercise this Warrant to achieve an actual 4.99% or up to
9.99% ownership position as described above, but not in excess of 9.99%.
 
10.           Warrant Agent.  The Company may, by written notice to the Holder
of the Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing
Common Stock (or Other Securities) on the exercise of this Warrant pursuant to
Section 1, exchanging this Warrant pursuant to Section 7, and replacing this
Warrant pursuant to Section 8, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.
 
11.           Transfer on the Company's Books.  Until this Warrant is
transferred on the books of the Company, the Company may treat the registered
holder hereof as the absolute owner hereof for all purposes, notwithstanding any
notice to the contrary.
 
 
9

--------------------------------------------------------------------------------

 
 
12.           Notices.   All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:
 
If to the Company, to:
Car Charging Group, Inc.
1691 Michigan Avenue, Suite 601, Miami Beach, Florida 33139


With a copy by fax only to (which copy shall not constitute notice):
Anslow & Jaclin LLP
Attn: Gregg E. Jaclin, Esq.
195 Route 9 South, Suite 204, Manalapan, NJ 07726
facsimile: (732) 577-1188


If to the Holder:


Nathan Low
____________________________
____________________________
____________________________
facsimile:  ___________________
 
13.           Law Governing This Warrant.  This Warrant shall be governed by and
construed in accordance with the laws of the State of Florida without regard to
principles of conflicts of laws.  Any action brought by either party against the
other concerning the transactions contemplated by this Warrant shall be brought
only in the state courts of Florida or in the federal courts located in the
state and county of Florida.  The parties to this Warrant hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens.  The Company and Holder waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Warrant or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.   Each party hereby irrevocably waives personal service of process
and consents to process being served in any suit, action or proceeding in
connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.
 
IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 
CAR CHARGING GROUP, INC.




By: ________________________________
Michael D. Farkas, Chief Executive Officer
 
 
10

--------------------------------------------------------------------------------

 
 
Exhibit A


FORM OF SUBSCRIPTION
(to be signed only on exercise of Warrant)
TO:  CAR CHARGING GROUP, INC.
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase ________ shares of the Common
Stock covered by such Warrant.


The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________.  Such payment takes the form of$__________ in lawful money of the
United States.




The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _____________________________________________________
whose address is
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”), or pursuant to an exemption from
registration under the Securities Act.


Dated:___________________
 

--------------------------------------------------------------------------------

(Signature must conform to name of holder as specified on the face of the
Warrant)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Address)

 
 
11

--------------------------------------------------------------------------------

 
 
Exhibit B




FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading "Transferees" the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of CAR CHARGING GROUP, INC., to which the within Warrant relates specified
under the headings "Percentage Transferred" and "Number Transferred,"
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of CAR CHARGING
GROUP, INC. with full power of substitution in the premises.
 
Transferees
Percentage Transferred
Number Transferred
                 





Dated:  ______________, ___________
 
 
 
Signed in the presence of:
 

--------------------------------------------------------------------------------

(Name)
 
 
ACCEPTED AND AGREED:
[TRANSFEREE]
 
 

--------------------------------------------------------------------------------

(Name)
 
 

--------------------------------------------------------------------------------

                (Signature must conform to name of holder as specified on the
face of the warrant)
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                (address)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(address)

 
 
12

--------------------------------------------------------------------------------

 
 
Exhibit B


Description of Collateral


All of the Company's accounts, proceeds from accounts, contract rights,
instruments, documents, chattel paper, copyrights, patents, computer codes,
software, trademarks, other intellectual property rights, any property rights
not specifically set forth herein which may be specific to the business of the
company, and general intangibles, as such terms are defined in the Uniform
Commercial Code, as enacted in the State of Florida ("UCC"); (b) all forms of
obligations owing to the Company, including but not limited to all tax refunds
and tax refund claims, letters of credit and all proceeds thereof; (c) all
guarantees, security, and liens which the Company may hold for the payment or
performance of any item of property (including, without limitation, all rights
of stoppage in transit, replevin, and reclamation and as an unpaid vendor or
lienor); (d) all rights to goods represented by any item of property or the sale
of which goods gave rise to any item of property including, without limitation,
all rights upon return, replevin, or repossession of such goods, all documents
of title, warehouse receipts, bills of lading, books, records and other
documents relating to any of the property; (e) the Company's goodwill; (f) all
books, records, and lists, in whatever form maintained; (g) all the Company's
inventory, wherever located, whether in the Company's or some other person's
possession, including, without limitation, all raw materials, supplies work in
process, and finished products manufactured by and/or held for sale or lease or
to be furnished in connection with the Company's business, as well as any and
all computer code, software, software products, or databases; (h) all equipment
(as defined in the UCC), whether in the Company's or some other person's
possession, including, without limitation, all machinery, accessories, motors,
controls, engines, dies, tools, jigs, benches, tables, computers and data
fixtures, and all substitutions, accretions, replacements, and additions thereto
and all other component and auxiliary parts used in connection therewith or
attached thereto; (I) all rights to goods and/or all forms of obligations owing
to the Company with respect to any parking lot agreements and all proceeds
thereof; (J) any other property of the Company of any kind or nature coming into
Company’s actual or constructive possession, custody or control, or in transit
to the Company or its agent for whatever purpose, and all proceeds of any item
of property and all proceeds of such proceeds, including, without limitation,
all payments under any indemnity, warrant or guaranty payable with respect to
the property, all awards for taking by eminent domain, and all proceeds of fire
or other insurance.
 
 

 
13

--------------------------------------------------------------------------------